Opinion of the Court
PER Curiam:
The accused was convicted by a special court-martial of various acts of misconduct directed against other members of the armed forces. He contends that since the offenses were committed in the civilian community and are cognizable in a civilian court they are not triable by court-martial under O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
Assaults and other injuries by one member of the armed forces against another are acts having military significance and are, therefore, not within the constitutional limitation on court-martial jurisdiction expounded in the O’Callahan case. United States v Plamondon, 19 USCMA 22, 41 CMR 22. The decision of the board of review is affirmed.